Citation Nr: 1314543	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  04-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2003 rating decision in which the RO denied service connection for residuals of a low back injury.  In July 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2004.

In August 2005, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In July 2006, the Board recharacterized the claim on appeal (as reflected on the title page), and remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a February 2009 supplemental SOC (SSOC)) and returned this matter to the Board.

In May 2009, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a June 2010 SSOC) and returned this matter to the Board.

In August 2010, the Board denied the claim for service connection for a low back disability.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court granted the Joint Motion for Remand (Joint Motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  

In December 2011, pursuant to the Court's Order, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in an August 2012 SSOC) and returned this matter to the Board for further appellate consideration.

In September 2012, the Board again remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a February 2013 SSOC) and returned this matter to the Board in February 2013.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claim. The Veteran's Virtual VA electronic claims folder was reviewed in connection with this claim.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim appeal have been accomplished.

2.  Although the Veteran reported a history of recurrent back pain at service entrance, and later reported that he sustained a pre-service injury to his back while playing football, no pre-existing disability was noted at service entrance; a pre-existing disability did not clearly and unmistakably pre-exist service.

3.  Scoliosis, a developmental disorder, was noted on the report of entrance examination; however, the medical evidence pertinent to service, and after, does not establish worsening of the pre-existing scoliosis during, or as a result of, service.

4.  Although the Veteran has asserted experiencing low back injuries during service and service records document treatment for low back pain, a low back disability was not shown in service or for many years thereafter, and the most persuasive medical opinions to address the question of whether there exists a medical nexus between service and the later diagnosed degenerative disc disease (DDD) of the lumbar spine weigh against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306,3.307, 3.309, 4.9 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2003 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The August 2003 RO rating decision reflects the initial adjudication of the claim after issuance of the June 2003 letter.  

Post rating, an August 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the August 2006 letter, and opportunity for the Veteran to respond, the June 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and March and December 2012 VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2005 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  

As mentioned in the Introduction, this appeal was remanded by the Board in December 2011 and September 2012, in connection with the Court's May 2011 Order.  As discussed in detail below, the Board sought to obtain a medical opinion which adequately addressed the facts of the case in the context of specified legal criteria.  VA opinions were obtained in March and December 2012, and these opinions, when read together, sufficiently answer the questions set out in the Board's December 2011 and September 2012 remands.  

The Board also finds that, no additional RO action to further develop the record in connection with the claim for service connection for a low back disability, prior to appellate consideration, is required.  In particular, as noted above, the Board finds that the RO has complied with the remand instructions, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran seeks to establish service connection for a low back disability.  In statements of record, he asserts his disability is due to injuries sustained in service.  As the record suggests a pre-service injury and pre-existing scoliosis, theories of entitlement based on aggravation will also be explored.

The report of the Veteran's December 1975 entrance examination reflects that he had a spine X-ray which revealed scoliosis.  He indicated a positive history of recurrent back pain, but no back disabilities were noted at service entrance.

Service treatment records (STRs) document that the Veteran experienced recurrent lower back pain and strain in November 1976.  It was noted that the Veteran said he had not struck his back or had any trauma, although he had stepped off a curb while at boot camp.  Service treatment records further show a low back strain in July 1977.  Back aches secondary to the preexisting curvature of the spine were recorded in January 1980, but at the September 1980 separation examination, no back disabilities were noted, per STRs.

A July 1990 letter from M.O.T., M.D., reflects that the Veteran injured his back in May when he fell down a ladder while working as a refrigeration mechanic.  Dr. T. indicated that computed tomography (CT) revealed a bulge of the L4-5 disc and what appeared to be a small fragment disc in the neural foramen at L5-S1 on the left side.  Dr. T. noted that the Veteran's prior medical history was unremarkable, and at the time, the Veteran denied any previous back problems.  Dr. T. further observed that the Veteran had a congenitally small spinal canal.

In August 1990, the Veteran underwent a lumbar laminectomy at L5-S1 with removal of the disc.  In May 1991, Dr. T. noted that the Veteran initially injured his back the previous year as the result of a work-related injury.  At that time, the Veteran underwent removal of the L4-5 disc.

A March 1992 letter from P.L.P., Jr.,  M.D., Ph.D., reflects that the Veteran injured his back in May 1990 when he fell down a ladder.  In reviewing a prior magnetic resonance imaging scan (MRI), Dr. P. saw changes at both L4-5 and L5-S1.  

A March 1994 letter from Dr. T. reflects that the Veteran denied any symptoms in his lower back.

A May 1997 private treatment record reflects that the Veteran had severe chronic back pain.  The Veteran was receiving disability compensation from the Social Security Administration due to his back problems.  Another private treatment record from January 1998 reflects a long history of DDD.  In August 1999, the Veteran was diagnosed with degenerative spine disease.  

A November 1999 letter from J.W.B., M.D., reflects that the Veteran suffered from sharp and stabbing low back pain.  Dr. B. indicated that the Veteran had failed back surgery associated with a radicular component.

A February 2000 MRI report reflects that the Veteran had been involved in a motor vehicle accident.  The scan revealed a broad base disc bulge with overlying ligamentous thickening at L4-5, right paracentral disc protrusion at L5-S1, and nerve root sleeve thickening and clumping.  A March 2000 private treatment record includes a notation that the Veteran had muscle spasm and pain superimposed on DDD which was aggravated by the car accident.

A June 2003 letter from Dr. P. indicates that the Veteran suffered a serious injury to his back in boot camp shortly after enlisting in the military.  Dr. P. indicated that later in the Veteran's life, he suffered a slipped disc and had to go through back surgery.  Dr. P. opined that it was as likely as not that the Veteran's lower back trouble began with his first injury in the military.  Dr. P. submitted another copy of this letter in August 2005.

In a July 2004 letter, M.F. stated that he went to basic training with the Veteran in November 1976.  He recalled that the Veteran hurt his back after slipping on the ice.  He said that the Veteran complained of lower back pain and indicated that going to sick call did not help.

A September 2004 MRI revealed moderate to severe DDD at L4-5 and L5-S1 with lateral recess narrowing bilaterally.

A September 2004 letter from Dr. T. reflects that he first saw the Veteran in 1990.  At that time, Dr. T. said that the Veteran had a ruptured disc at L5-S1 due to DDD and spondylosis, which was chronic in nature and more likely than not pre-existed his visit at that time.  He opined that the Veteran's spine problems predated his 1990 visit and were chronic in nature.  Dr. T. said that the Veteran suffered an injury while in the military that certainly may have accelerated the degenerative changes in his spine.  In a September 2004 treatment note, Dr. T. further observed that while an in-service injury may have aggravated or accelerated the Veteran's degenerative disease of the spine, it was ten years after his injury in service that he presented with symptoms.

In an August 2005 statement, T.B. said that he had known the Veteran since 1978. 
Mr. B. indicated that the Veteran experienced back problems and pain from his service in the Navy for the previous 27 years.

During his August 2005 Board hearing, the Veteran testified that he first injured his lower back during basic training when he slipped on the ice with a full sea bag.  He stated that later during his active service, he tripped and fell through a partially opened hatch and injured his leg and lower back.  He said that his back was treated as a sprain, and that he had suffered from back symptoms since his time in the military.  He added that he was injured playing football in high school and saw a chiropractor before he enlisted in the military.

In January 2009, the Veteran underwent VA examination.  He then reported that he sustained a football-related injury to his back at the age of seventeen and was treated by a chiropractor.  He also described his in-service injuries.  In the report, the examiner indicated that the Veteran entered service with a "serious back injury," but opined that it is less likely than not that the Veteran's current lumbar problems are related to the episodes that occurred in service.

In August 2010, the Board denied the Veteran's claim.  Subsequently, that decision was essentially vacated by the Court due to insufficient findings regarding whether the Veteran had a pre-existing back injury and if so, whether it was aggravated during service.  The Board was faulted for not adequately addressing the factual predicate upon which the January 2009 VA examiner based his opinion, i.e., whether the Veteran suffered a high school football injury and if so, the extent of that injury.  The Board was further directed to consider the adequacy of the January 2009 VA examination in light of the fact that the examiner attributed the Veteran's current back problems to a pre-service football injury that was not noted upon entry into service.  As a result, in December 2011, the Board found the January 2009 VA examination insufficient and remanded the claim on appeal for further development, to include an examination.

Pursuant to the Board's remand, the Veteran underwent a VA examination in March 2012.  In the report, and the examiner noted review of the claims file.  The examiner opined that the Veteran's current degenerative disc disease of the lumbar spine was not due to his period of service because any injury which had occurred during service would not have been severe enough to cause the herniated disc and history of degenerative disc disease that the Veteran suffered from just prior to his 1990 back surgery.  The examiner also stated that the Veteran's degenerative disc disease in the low back was not felt to have pre-existed his period of service.  However, the examiner failed to address whether the Veteran's scoliosis, which had been noted upon entry as a pre-existing condition, had clearly and unmistakably pre-existed service, and if so, whether the current degenerative disc disease of the lumbar spine was the result of aggravation of the pre-existing disability.  Thus, the claim was again remanded for another opinion addressing this question.

In December 2012, a physician reviewed the Veteran's claims file, including the March 2012 opinion.  The examiner incorporated by reference the statements of the March 2012 examiner, including that the Veteran had scoliosis confirmed by X-ray at service entrance, and concluded that the Veteran clearly had scoliosis prior to his service.  He then observed that the Veteran was seen several times while in service for muscle spasms, with negative exams, including in November 1976, where it was noted that the Veteran "wants out" and the impression was "muscle spasm-exaggerated."  The examiner went on to recount the Veteran's post-service low back history, noting that the first occurrence was in the 1990s.  Based on this, the examiner found there was no evidence that the Veteran's service aggravated his pre-existing scoliosis.  The examiner concurred with the March 2012 examiner's opinion that the Veteran's DDD and herniated disc in his back and neck did not pre-exist service, nor did they occur during service, as the March 2012 examiner stated any injury which occurred in service would not have been severe enough to cause those conditions.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Determinations as to whether the required elements are met are based on analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  A layperson is competent to report his own symptoms, or matters within his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, such assertions must be considered in light of medical and other evidence of record.  See Buchanan, supra., 

Certain chronic diseases, such as arthritis ,shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Board finds that the Veteran did not have a pre-existing back disability due to his reported pre-service football injury.

As detailed above, the Veteran reported injuring his back while playing football prior to service entrance.  The January 2009 VA examiner noted this comment and issued a negative nexus opinion, based partly on his finding that the Veteran had a pre-existing back injury.  The Court asked the Board to make a specific finding as to whether the Veteran had a pre-service back injury (other than scoliosis), and if so, whether said back injury was aggravated during service.  The Board was then asked to consider the adequacy of the January 2009 opinion in the context of those findings.  As noted, as the Board found this opinion to be inadequate, further development in this regard was sought, resulting in the medical opinions subsequently obtained in March and December 2012. 

Initially, the Board points out that, aside from scoliosis, the Veteran's spine was found to be normal on induction examination.  The Board acknowledges his report of recurrent back pain, but observes-as discussed in more detail below-that pain is not tantamount to disability.   Thus, as there is no documented notation at entrance as to the existence of any low back disability, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Here, the Board also finds that there is no clear and unmistakable evidence of a pre-existing back disability associated with the reported football injury (which would be needed, in part, to rebut the presumption of soundness).

As noted, although the Veteran has reported that he experienced low back pain prior to service, there is no medical evidence or assertion that any back disability was actually diagnosed prior or contemporaneous to service, or for many years thereafter.  The Board notes that the Veteran's complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, vacated and remanded in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  It is noteworthy that the Veteran's own statements as to the existence and extent of low back problems prior to service have varied.  Although during the August 2005 Board hearing, the Veteran reported  that he was injured playing football in high school and was treated by a chiropractor prior to enlistment, he had previously denied a history of back problems in July 1990 when seeking treatment for a work-related back injury.  Follow-up medical evidence dated in May 1991 and March 1992 reflect that the Veteran's back was injured in connection with a work accident, making no mention of a prior football injury. Significantly, moreover, the 2012 VA examiners each fully considered the Veteran's documented medical history and assertions, and rendered opinions that do not, in any way, support a finding that a back disability associated with any pre-service football injury pre-existed service.    

Thus, although the Veteran has reported a back injury prior to service, given the evidence above, the Board finds that the evidence of record does not undebatably show that a low back disability associated with the high school football injury pre-existed service.  Because the medical and lay evidence of record do not meet the formidable evidentiary burden of establishing clear and unmistakable evidence of a pre-existing low back disability associated with that injury, there is therefore no corresponding burden on VA's part to establish, by clear and unmistakable evidence, that any such pre-existing low back problems were aggravated during service.

As for the scoliosis clearly noted at service entry, the Board points out that congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9..  While service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality by superimposed injury or disease (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no competent, probative evidence that such has occurred in this case.  On September 1980 separation examination, the Veteran's spine was noted to be normal, and none of the medical evidence of record reflects a diagnosis of scoliosis currently or at any time since the notation a service entrance.  Indeed, the Veteran has had several MRIs/X-rays during the course of the appeal, none of which yielded findings or diagnosis of scoliosis.  Thus, although scoliosis was confirmed by X-ray at service entrance, the absence of any subsequent finding or diagnosis of scoliosis raises a question about the validity of the notation at entry 

However, even if the assessment of scoliosis at service entry was valid, the medical evidence does in any way suggest that such disorder was permanently worsened during in service so as to support an award for service connection for current lumbar spine disability.  Indeed, with respect to any argument that the Veteran's current low back disability is a result of in-service aggravation of his scoliosis, the December 2012 VA examiner specifically found that there was no evidence that the Veteran's service aggravated his pre-existing scoliosis.  By extension, it logically follows that, since there was no aggravation of the Veteran's pre-existing scoliosis, there was no in-service aggravation of the Veteran's pre-existing scoliosis to which the Veteran's current low back disability can be attributed.  The record also presents no other basis for award of service connection for the Veteran's current DDD.  

The Veteran has asserted that he injured his low back during boot camp when he slipped on ice, and, later in service when he fell through a partially opened hatch.  The Veteran is competent to report such events, and STRs document treatment for low back pain, at which time the Veteran reported stepping off a curb during boot camp.  Thus,  the Board finds that no reason to question the veracity of his assertions as to the occurrence of that injury, or the injury he reportedly suffered when  falling through a hatch (although STRs make no mention of this).  However, on the question of whether current low back disability is medically-related to any such in-injury in service, the Board notes that the record includes conflicting medical opinions, which the Board must weigh.  See 

As indicated above, in June 2003, the Veteran's private physician, Dr. P., linked the Veteran's low back disability to his boot camp injury.  No supporting rationale was provided.

Also as detailed above, in a September 2004 letter, private physician Dr. T. stated that the Veteran's in-service injury may have accelerated the degenerative changes in his spine.  In a treatment note also dated in September 2004, Dr. T. stated that, while an in-service injury may have aggravated or accelerated the Veteran's degenerative disease of the spine, he also noted that it was ten years after his injury in service that that he presented with symptoms [statements which appear to conflict.]

A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is entitled to reduced probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-"a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). Consequently, the Board cannot attach any significant probative value to Dr. P. and Dr. T's medical opinions because neither provided a rationale for relating the Veteran's current low back disability to in-service injury.   Such rationale would  be of particular importance for Dr. T's September 2004 opinion, given his acknowledgement that the Veteran did not actually develop back problems until 10 years after service discharge.

By contrast, the Board accords great probative value to the March 2012 and December 2012 VA examiners' opinions, which posit that the Veteran's low back disability is less likely than not due to in-service injury.  Each examiner formed this opinion after noting the low back symptomatology recorded in the Veteran's STRs and post-service medical history.  Specifically, they each  discussed that, despite some minor back complaints in service, the Veteran separated with a normal spine, and his current low back symptoms did not have their onset until 1990.  Accordingly, they reasoned that the Veteran's in-service injuries would not have been severe enough to cause his current low back disability.  These examiners' opinions were thus based upon consideration of the Veteran's documented medical history assertions, supported by stated rationale, and are consistent with credible evidence of record.

As considered by the March and December 2012 VA examiners, the first documented evidence of DDD of the lumbar spine was in 1990-nearly 10 years after the Veteran's service discharge.  The Board notes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Accordingly, the most persuasive medical opinion evidence on the question of etiology of current low back disability weighs against the claim.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran, M.F., and T.B., as well as those advanced by the Veteran's representative, on his behalf, however, none of this evidence provides a basis for allowance of the claim.   

To the extent that the Veteran alleges continuity of symptomatology of a low back disability since service, the Board finds such assertions, while competent, are not credible.  Stated plainly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Indeed, his assertions of in-service incurrence are inconsistent with the history he provided to treating physicians in the 1990s, while being treated for back problems.  As mentioned above, the Veteran denied a history of back problems in July 1990 when seeking treatment for a work-related back injury.  Additional treatment notes, dated May 1991 and March 1992 reflect that the Veteran's back was injured in connection with a work accident, and do not recount a history of back symptomatology since service.  In a March 1994 letter, the Veteran's physician stated that he denied having any low back symptoms.  Given these inconsistencies, the Board finds the Veteran's statements asserting continuity of symptomatology since service lack credibility and are without probative value.  See, e.g., Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Furthermore, to whatever extent lay statements of  Veteran and other individuals are being offered in an attempt to directly establish that there exists a medical nexus between the Veteran's current DDD and service, such attempt must fail.  As indicated above, the claim turns on the question of medical etiology of a diagnosed degenerative disc disease, a complex medical disability-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the above-named individuals is shown to be other than a layperson without appropriate medical training and expertise, none is competent to render a probative (persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for low back disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


